Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a thermal sensor configured to acquire and output a thermal image with a first field of view; an image sensor configured to acquire and output an image frame with a second field of view; and a processor configured to perform a face recognition according to the image frame, and perform a living body recognition according to a regional heat distribution in the thermal image corresponding to facial features of a face image in the image frame, classified in G06K9/00906, G06K9/00268, and G06K9/00288.
II. Claim 6, drawn to a thermal sensor configured to acquire and output a thermal image with a first field of view; an image sensor configured to acquire and output an image frame with a second field of view; and a processor configured to determine a processed region in the thermal image, and perform a gesture recognition only according to an image region in the image frame corresponding to the processed region in the thermal image, classified in G06K9/00355 and G06K9/00335.
III. Claim 11, drawn to a wearable accessory, comprising: a thermal sensor configured to measure a body temperature; and a transmitter configured to send a temperature message of the body temperature and a label message of the wearable accessory; and a central computer system configured to receive and store the , classified in A61B5/746, A61B5/01, and A61B5/0008.
IV. Claim 16, drawn to a wearable accessory configured to be worn on a human body; a thermal sensor disposed in the wearable accessory, and configured to measure a basal body temperature of the human body; a display disposed in the wearable accessory, and configured to prompt an ovulatory phase; and a processor disposed in the wearable accessory, and configured to record the basal body temperature every day, and control the display to prompt the ovulatory phase when a temperature variation of the basal body temperature exceeds a temperature variation threshold, classified in A61B5/742, A61B5/01, and A61B5/0008.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions I, II, III and IV have different mode of operations and different effects. For example, invention I is a face recognition system as shown in Figs. 2A-2C (first embodiment). Invention II is a gesture recognition system as shown in Figs. 3A-3B (second embodiment). Invention III is a medical monitoring system as shown in Fig. 4 (third embodiment). Invention IV is a body temperature monitoring device as shown in Fig. 5 (fourth embodiment).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The four inventions will require different search strategies due to their different classifications and their functional and structural differences, and as a result put undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/FENG NIU/Primary Examiner, Art Unit 2669